Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1899 Dreyfus Research Growth Fund, Inc. (Formerly: Dreyfus Growth Opportunity Fund, Inc.) (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28(9) Date of reporting period: 11/30/2008 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Growth Fund, Inc. November 30, 2008 (Unaudited) Common Stocks97.0% Shares Value ($) Computers7.0% Apple 37,680 a 3,491,806 Microsoft 264,500 5,348,190 Consumer Discretionary10.1% Darden Restaurants 53,560 979,612 Family Dollar Stores 23,440 b 651,163 Gap 71,910 936,268 Home Depot 38,290 884,882 Johnson Controls 58,200 1,027,812 Kohl's 20,290 a 662,671 News, Cl. A 139,300 1,100,470 O'Reilly Automotive 28,760 a 749,773 Omnicom Group 32,100 908,109 Ross Stores 27,380 725,570 Sherwin-Williams 11,790 694,785 Time Warner 138,030 1,249,172 Viacom, Cl. B 49,020 a 780,398 WMS Industries 54,480 a,b 1,342,932 Consumer Staples14.2% Colgate-Palmolive 45,770 2,978,254 CVS Caremark 34,750 1,005,318 Energizer Holdings 14,590 a 633,498 Kraft Foods, Cl. A 41,820 1,137,922 Lorillard 22,350 1,350,611 PepsiCo 77,480 4,393,116 Philip Morris International 73,920 3,116,467 Wal-Mart Stores 59,130 3,304,184 Energy9.9% Chevron 21,320 1,684,493 Diamond Offshore Drilling 12,720 938,736 Exxon Mobil 33,460 2,681,819 National Oilwell Varco 34,290 a 970,064 Noble Energy 17,150 896,602 Schlumberger 46,880 2,378,691 Southwestern Energy 47,010 a 1,615,734 Transocean 18,655 a 1,247,647 Financial2.8% ACE 17,400 909,150 Bank of America 41,220 669,825 Moody's 35,800 b 777,218 Northern Trust 25,720 1,180,291 Health Care15.7% Abbott Laboratories 62,580 Alexion Pharmaceuticals 17,830 a Amgen 26,160 a Baxter International 28,950 Celgene 25,100 a Covidien 22,130 Genentech 21,500 a Gilead Sciences 43,620 a Life Technologies 22,800 a,b McKesson 24,040 Medco Health Solutions 24,530 a Novartis, ADR 13,250 Quest Diagnostics 17,790 Schering-Plough 72,130 UnitedHealth Group 29,000 Vertex Pharmaceuticals 55,500 a Industrial12.0% 3M 25,030 Danaher 22,300 Dover 35,340 Eaton 16,670 Emerson Electric 44,740 General Electric Goodrich 53,700 Honeywell International 25,300 Lockheed Martin 13,380 Norfolk Southern 13,040 Parker Hannifin 23,950 Waste Management 63,900 Information Technology20.2% Accenture, Cl. A 42,640 Activision Blizzard 92,500 a Alliance Data Systems 22,360 a,b Amphenol, Cl. A 42,960 Check Point Software Technologies 43,700 a Cisco Systems 237,260 a Hewlett-Packard International Business Machines 46,790 Juniper Networks 39,610 a Lam Research 46,530 a McAfee 25,610 a Nokia, ADR 67,330 QUALCOMM 54,660 Taiwan Semiconductor Manufacturing, ADR Visa, Cl. A 24,100 Xilinx 59,730 Materials3.4% Monsanto 19,270 1,526,184 Pactiv 42,170 a 1,053,828 Potash Corp of Saskatchewan 8,380 516,543 Praxair 19,940 1,177,457 Telecommunication Services.6% Metropcs Communications 54,260 a,b Utilities1.1% PG & E 17,510 666,080 Questar 23,510 756,787 Total Common Stocks (cost $146,179,983) Other Investment3.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,563,000) 4,563,000 c Investment of Cash Collateral for Securities Loaned3.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $4,533,908) 4,533,908 c Total Investments (cost $155,276,891) 104.2% Liabilities, Less Cash and Receivables (4.2%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $4,430,711 and the total market value of the collateral held by the fund is $4,533,908. c Investment in affiliated money market mutual fund. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $155,276,891. Net unrealized depreciation on investments was $24,065,631 of which $3,493,131 related to appreciated investment securities and $27,558,762 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 131,211,260 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 131,211,260 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Research Growth Fund, Inc. (Formerly: Dreyfus Growth Opportunity Fund, Inc.) By: /s/ J. David Officer J. David Officer President Date: January 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: January 26, 2009 By: /s/ James Windels James Windels Treasurer Date: January 26, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
